     Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 1 of 20 Page ID #:1



1    EDGCOMB LAW GROUP, LLP
     TIFFANY R. HEDGPETH (SBN 175134)
2    thedgpeth@edgcomb-law.com
3    NANCY M. WILMS (SBN 111837)
     nwilms@edgcomb-law.com
4    KIANA AMIRI-DAVANI (SBN 316672)
     kamiridavani@edgcomb-law.com
5    333 N. Glenoaks, Suite 610
6    Burbank, CA 91502-1144
     Telephone: (818) 861-7618
7    Facsimile: (818) 861-7616
8    Counsel for Plaintiffs,
     Trustees of the Cannon Family Trust and
9    Modaffari Family Trusts
10
                        UNITED STATES DISTRICT COURT
11
                      CENTRAL DISTRICT OF CALIFORNIA
12
13
     JONATHAN H. CANNON, TRUSTEE               Case No.: 8:21-CV-1072
14   OF THE CANNON FAMILY TRUST,
     AND MARGARET MARY MAXIM,                  COMPLAINT FOR:
15
     NANCY ANN MODAFFARI, PETER
16   JUDE MODAFFARI, AND MARK                     1. COST RECOVERY UNDER
     CHRISTOPHER MODAFFARI,                          THE COMPREHENSIVE
17   TRUSTEES OF THE MODAFFARI                       ENVIRONMENTAL
     FAMILY TRUST DATED MAY 6,                       RESPONSE,
18                                                   COMPENSATION, AND
     1999, TRUST “A” AND THE
19   MODAFFARI FAMILY TRUST                          LIABILITY ACT, 42 U.S.C. §
     DATED MAY 6, 1999, TRUST “B”                    9607(a);
20                                                2. CONTRIBUTION UNDER
                 Plaintiffs,                         THE HAZARDOUS
21         v.                                        SUBSTANCE ACCOUNT
                                                     ACT, CALIFORNIA
22   Midway City Sanitary District; City of          HEALTH & SAFEY CODE §
23   Garden Grove and DOES 1-20,                     25363(d)
     inclusive                                    3. DANGEROUS CONDITION
24                                                   OF PUBLIC PROPERTY
                 Defendants.                      4. DECLARATORY RELIEF
25
                                               Complaint filed:   June 17, 2021
26
27
28
     TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
         Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 2 of 20 Page ID #:2



1                  Plaintiffs Jonathan H. Cannon, as trustee of The Cannon Family Trust,
2    and Margaret Mary Maxim, Nancy Ann Modaffari, Peter Jude Modaffari, and
3
     Mark Christopher Modaffari, as trustees of The Modaffari Family Trusts 1
4
     (collectively, “Plaintiffs”) allege the following against Midway City Sanitary
5
     District (“Midway”), the City of Garden Grove (“Garden Grove”), and Does 1-10
6
7    (collectively, “Defendants”):
8                               JURISDICTION AND VENUE
9            1.    This Court has jurisdiction over Plaintiffs’ federal claims asserted
10
     herein pursuant to 28 U.S.C. § 1331, the Declaratory Judgment Act, 28 U.S.C. §
11
     2201, and the Comprehensive Environmental Response, Compensation, and
12
     Liability Act (“CERCLA”) § 107(a), 42 U.S.C. §§ 9607(a).
13
14           2.    This Court has supplemental jurisdiction over Plaintiffs’ state-law

15   claims asserted herein pursuant to 28 U.S.C. § 1367, as those claims are so related
16   to the federal claims that they form part of the same case or controversy under
17
     Article III of the United States Constitution.
18
             3.    Venue is proper in the Central District of California because a
19
     substantial part of the events or omissions giving rise to the claims occurred in this
20
21   District, and because Defendants are subject to personal jurisdiction in this District.

22                                           PARTIES
23           4.    Plaintiff Jonathan H. Cannon is an individual residing in the County
24
     of Orange and is a trustee of the Cannon Family Trust, which trust was formed
25
     under the laws of California.
26
27
     1
      The Modaffari Family Trusts are comprised of the Modaffari Family Trust dated May 6, 1999,
28   Trust “A” and Modaffari Family Trust dated May 6, 1999, Trust “B.”

         TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                           1
      Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 3 of 20 Page ID #:3



1          5.      Plaintiff Margaret Mary Maxim is an individual residing in the
2    County of Orange, California and is a trustee of the Modaffari Family Trusts,
3
     which trusts were formed under the laws of California.
4
           6.      Plaintiff Nancy Ann Modaffari is an individual residing in the County
5
     of San Diego, California and is a trustee of the Modaffari Family Trusts, which
6
7    trusts were formed under the laws of California.
8          7.      Plaintiff Peter Jude Modaffari is an individual residing in the County
9    of Orange, California and is a trustee of the Modaffari Family Trusts, which trusts
10
     were formed under the laws of California.
11
           8.      Plaintiff Mark Christopher Modaffari is an individual residing in the
12
     County of Orange, California and is a trustee of the Modaffari Family Trusts,
13
14   which trusts were formed under the laws of California.

15         9.      Defendant Midway is a sanitary district formed under the laws of
16   California.
17
           10.     Defendant Garden Grove is an incorporated city formed under the
18
     laws of California.
19
           11.     Plaintiffs do not know the true names or capacities, whether
20
21   individual, corporate, associate, or otherwise, of Defendants Does 1 through 10,

22   inclusive, and therefore sues said Defendants under fictitious names. Plaintiffs will
23   amend this Complaint to show their true names and capacities when and if the
24
     same has been ascertained.
25
                                GENERAL ALLEGATIONS
26
           12.     Plaintiffs are owners of College Park East Center shopping center
27
28   (“Shopping Center”), an “L-shaped” property developed in 1971 as a multi-tenant

      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                        2
      Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 4 of 20 Page ID #:4



1    commercial building located at the southwest corner of Lampson Avenue and
2    Manley Street in Garden Grove, CA. The Cannon Family Trust and Modaffari
3
     Family Trusts or their predecessors (collectively, the “Trusts”) acquired the
4
     Shopping Center in 1992.
5
           13.    Adjacent to the southern portion of the Shopping Center, along the
6
7    Shopping Center’s east side, runs Manley Street, a public street owned by the
8    Garden Grove.
9          14.    In 1987-1989, ARCO, which formerly operated a gasoline service
10
     station at the corner of Manley Street and Lampson Avenue, removed its
11
     underground storage tanks. As part of its tank removal activities, ARCO detected a
12
     release of gasoline and other constituents, which caused it to install groundwater
13
14   monitoring wells on the ARCO lot, at the Shopping Center, and in Manley Street.

15   ARCO performed this work under the oversight of the Orange County Health Care
16   Agency (“OCHCA”). During ARCO’s investigation in March and April 1989, at
17
     Monitoring Well No. 14 (MW-14) it identified perchloroethylene (“PCE”) in
18
     groundwater underlying Manley Street at concentrations up to 48,000 µg/L and
19
     63,000 µg/L, respectively. PCE is a chlorinated hydrocarbon and is listed as a
20
21   hazardous substance under both federal and state regulations.

22         15.    A sewer line runs through Manley Street. At the time the PCE release
23   was discovered in the groundwater underlying Manley Street, and prior to the
24
     Trusts acquisition of the Shopping Center, Clown Cleaners, a dry cleaner that
25
     utilized PCE, operated at the western portion of the Shopping Center. The suite
26
     occupied by the dry cleaner tied into the sewer that runs through Manley Street via
27
28   a lateral line at the Shopping Center. Dry cleaning operations had begun at the

      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                        3
      Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 5 of 20 Page ID #:5



1    Shopping Center in the early 1970s.
2          16.    The OCHCA was the agency initially charged with investigating the
3
     cause of the PCE contamination detected in Manley Street.
4
           17.    As part of its investigation, OCHCA contacted Midway, which was
5
     the owner and operator of the sewer line that runs through Manley Street. Midway
6
7    sent a crew to inspect the sewer line. Midway indicated to OCHCA that the sewer
8    line was fine and had there been a leak in the sewer line, there would have been
9    sand or dirt present in the line.
10
           18.    Following the discovery of the PCE contamination, the California
11
     Regional Water Quality Control Board, Santa Ana Region (“Regional Board”),
12
     assumed oversight responsibility with respect to the Shopping Center and Manley
13
14   Street PCE detections.

15         19.    In or about 1990, the Regional Board requested that the then-property
16   owner, Dick Liska (who acquired the Shopping Center before ARCO’s test results
17
     identifying PCE were made available) investigate whether there had been a
18
     historical release at the dry cleaner located on the western portion of the Shopping
19
     Center and, if so, if it was related to the Manley Street groundwater contamination.
20
21   The investigation showed a localized release had occurred at the dry cleaner suite

22   but that the Manley Street groundwater contamination, which was hydraulically
23   upgradient of the dry cleaner suite and on the opposite side of the Shopping Center,
24
     was not related.
25
           20.    Following the investigation, the Regional Board issued a letter to Dick
26
     Liska, stating:
27
28
       TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                         4
      Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 6 of 20 Page ID #:6



1          “Based on the findings of [Dick Liska’s] investigations, as well as earlier
2          investigations, it appears that the chlorinated hydrocarbon contamination
           detected beneath the site and surrounding area may be derived from an off-
3          site source.
4
           Therefore, no further groundwater investigation or cleanup of the
5          chlorinated hydrocarbon contamination is required for this site at this time.”
6
7          21.    Dick Liska sold the Shopping Center to the Trusts, with escrow
8    closing in January 1992. Prior to selling the Shopping Center, Dick Liska
9    terminated Clown Cleaners’ tenancy at the Shopping Center. After the Trusts
10
     acquired the Shopping Center, the Trusts leased the dry cleaner suite to a new dry
11
     cleaner that operated a closed-loop dry cleaning system and closed-off the drain to
12
13   prevent discharges into the sewer.

14         22.    Many years later, on April 20, 2017, the Regional Board requested
15   Plaintiffs enter into the Regional Board’s Voluntary Cleanup Program (“VCP”).
16   Plaintiffs agreed and performed, among other things, soil, soil vapor, and
17
     groundwater investigations to determine the location of the source of PCE in the
18
     groundwater in Manley Street. The investigations concluded that a release of PCE
19
20   occurred somewhere within the footprint of Manley Street. However, the

21   investigation failed to identify the specific area or cause of the detected
22   contamination.
23         23.    On July 11, 2019, Plaintiffs informed the Regional Board that they
24
     were withdrawing from the Voluntary Cleanup Program with respect to Manley
25
     Street as they neither own nor operate Manley Street, nor did they discharge PCE
26
27   impacting Manley Street. The Manley Street contamination occurred years before

28   the Trusts acquired the Shopping Center.

      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                        5
      Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 7 of 20 Page ID #:7



1          24.    In October 2020, the Regional Board issued to Plaintiffs and Dick
2    Liska’s son, Richard Liska, Investigative Order # R8-2020-0047, with a corrected
3
     copy on November 2, 2020, purportedly pursuant to Water Code § 13267
4
     (“Order”).
5
           25.    The Order requires Plaintiffs and Richard Liska to, among other
6
7    things: “(1) define the magnitude of the VOC contamination in soil, soil gas, and
8    groundwater at Manley Street; and (2) select and implement an appropriate remedy
9    for the protection of water quality and human health from the contamination
10
     beneath Manley Street.”
11
           26.    The Order also requires Plaintiffs and Mr. Liska to evaluate the
12
     potential of vapor intrusion into nearby buildings from the release in Manley
13
14   Street, including residential homes.

15         27.    Plaintiffs appealed the Order to the State Water Resources Control
16   Board, which failed to act on the petition for appeal, and then filed a Petition for
17
     Writ of Administrative Mandamus in the Superior Court of California, County of
18
     Orange. Plaintiffs’ petition is pending.
19
           28.    Certain deadlines set forth in the Order have been extended by the
20
21   Regional Board. However, Plaintiffs are continuing to perform some of the ordered

22   investigative work. On May 17, 2021, Plaintiffs performed additional sampling
23   along the sewer line in Manley Street. This sampling effort identified, for the first
24
     time, elevated levels of PCE at approximately 18,000 ppb in soils underlying the
25
     sewer line in Manley Street. The sampling indicates the source of the contaminated
26
     groundwater in Manley Street was Midway’s sewer.
27
28         29.    A copy of a diagram identifying the Shopping Center, former location

      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                        6
      Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 8 of 20 Page ID #:8



1    of Clown Cleaners, former ARCO lot, Manley Street, MW-14, and the location of
2    the sewer leak, is attached hereto as Exhibit A.
3
           30.    On information and belief, Midway constructed, operated, and
4
     maintained the leaking sewer line. On information and belief, Midway failed to
5
     perform adequate maintenance on its sewer line, and failed to perform a proper or
6
7    sufficient inspection of its sewer line when requested to do so by the OCHCA
8    and/or intentionally concealed its sewer leak from the OCHCA. Midway also may
9    have used faulty materials in constructing the sewer line.
10
           31.    Alternatively, on information and belief, the release of PCE into
11
     Manley Street from the sewer line was a result of a sudden and accidental event.
12
           32.    On information and belief, Midway historically knew and permitted
13
14   dry cleaners, including Clown Cleaners, to discharge PCE into Midway’s sewer.

15         33.    Levels of PCE detected in groundwater underlying Manley Street
16   exceed the State of California’s Maximum Contaminant Level for drinking water
17
     of 5 ug/L by orders of magnitude.
18
           34.    Investigations have shown that groundwater and soil vapor from the
19
     sewer release of PCE in Manley Street is migrating toward, beneath, and onto the
20
21   Shopping Center. The release of PCE from the sewer in Manley Street poses a risk

22   of vapor intrusion into structures surrounding the release point and near or
23   overlying the contaminated groundwater. Additionally, the groundwater plume is
24
     traveling toward the separate PCE plume located on the western portion of the
25
     Shopping Center and will interfere with the remediation of that plume.
26
           35.    On January 15, 2021, Plaintiffs submitted a demand letter and a
27
28   timely claim to Garden Grove and Midway, requesting reimbursement for damages

      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                        7
      Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 9 of 20 Page ID #:9



1    and that Midway and Garden Grove accept responsibility for the contamination
2    found in Manley Street.
3
              36.   Midway (wrongly) responded that the claim form was insufficient and
4
     subject to denial if not amended. However, Midway never formally denied the
5
     claim.
6
7             37.   By letter dated February 25, 2021, Garden Grove denied the claim.
8             38.   As the former owner and operator of the sewer line in Manley Street
9    at the time the release occurred, Midway had and has a duty to ensure its former
10
     sewer operations were not and are not harming the public, including properties
11
     adjacent to the sewer line, and persons residing, working, or visiting such
12
     properties.
13
14            39.   As the owner and operator of Manley Street, and as the current owner

15   and operator of the Manley Street sewer line, Garden Grove has a duty to ensure
16   contamination at or emanating from its property is not harming the public,
17
     including adjacent properties, and persons residing, working, or visiting such
18
     properties.
19
              40.   On information and belief, neither Midway nor Garden Grove has
20
21   taken any action to investigate or remediate the contamination at or emanating

22   from the sewer line and Manley Street.
23            41.   Plaintiffs have incurred substantial damages as a result of the
24
     contamination in Manley Street, including costs of investigation, costs to identify
25
     responsible parties, attorneys fees in connection with Regional Board requests and
26
     other requirements, costs to defend itself against the Regional Board actions,
27
28   inability to obtain environmental insurance for the Shopping Center, and

      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                        8
     Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 10 of 20 Page ID #:10



1    diminution in property value.
2
3                                FIRST CLAIM FOR RELIEF
4                        (CERCLA Joint And Several Cost Recovery
5                                 UNDER 42 U.S.C. § 9607(a))
6                                    Against All Defendants
7
              42.   Plaintiffs incorporate by reference, as if fully set forth herein,
8
     Paragraphs 1-41 of this Complaint.
9
              43.   Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), imposes liability
10
11   on, among others, “the owner and operator of a vessel or a facility,” “any person
12   who at the time of disposal of any hazardous substance owned or operated any
13   facility at which such hazardous substances were disposed of,” “any person who by
14
     contract, agreement, or otherwise arranged for disposal or treatment, or arranged
15
     with a transporter for transport for disposal or treatment, of hazardous substances
16
     owned or possessed by such person, by any other party or entity, at any facility or
17
18   incineration vessel owned or operated by another party or entity and containing
19   such hazardous substances . . . from which there is a release, or a threatened release
20   which causes the incurrence of response costs of a hazardous substance . . . .,” and
21
     “any person who accepts or accepted any hazardous substances for transport to
22
     disposal or treatment facilities… from which there is a release, or a threatened
23
     release which causes the incurrence of response costs, of a hazardous
24
25   substance….” Such persons are liable for, inter alia, “any other necessary costs of
26   response incurred by any other person consistent with the national contingency
27   plan.”
28
      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                        9
     Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 11 of 20 Page ID #:11



1          44.   Plaintiffs are each a “person” within the meaning of CERCLA §§
2    101(21) and 107(a), 42 U.S.C. §§ 9601(21) and 9607(a).
3
           45.   Garden Grove is a “person” within the meaning of CERCLA §§
4
     101(21) and 107(a), 42 U.S.C. §§ 9601(21) and 9607(a).
5
           46.   Midway is a “person” within the meaning of CERCLA §§ 101(21)
6
7    and 107(a), 42 U.S.C. §§ 9601(21) and 9607(a).
8          47.   Does 1-10 are “persons” within the meaning of CERCLA §§ 101(21)
9    and 107(a), 42 U.S.C. §§ 9601(21) and 9607(a).
10
           48.   Manley Street is a “facility” for purposes of CERCLA §§ 101(9) and
11
     107(a), 42 U.S.C. §§ 9601(9), 9607(a).
12
           49.   The sewer line (a pipe) that runs through Manley Street is a “facility”
13
14   for purposes of CERCLA §§ 101(9) and 107(a), 42 U.S.C. §§ 9601(9), 9607(a).

15         50.   Garden Grove is the owner and operator of Manley Street and the
16   sewer line within the meaning of CERCLA §§ 101(20)(A) and 107(a), 42 U.S.C.
17
     §§ 9601(20)(A) and 9607(a).
18
           51.   Garden Grove was the owner and operator of Manley Street at the
19
     time PCE was disposed of into Manley Street within the meaning of CERCLA §§
20
21   101(20)(A) and 107(a), 42 U.S.C. §§ 9601(20)(A) and 9607(a).

22         52.   Midway was the former owner and operator of the sewer line at the
23   time PCE was released from the sewer line into Manley Street within the meaning
24
     of CERCLA §§ 101(20)(A) and 107(a), 42 U.S.C. §§ 9601(20)(A) and 9607(a).
25
           53.   Does 1-10 are persons liable under CERCLA § 107(a), 42 U.S.C. §
26
     9607(a).
27
28         54.   As a result of the release and threatened release of hazardous

      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                       10
     Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 12 of 20 Page ID #:12



1    substances at or from the sewer line and Manley Street, Plaintiffs have incurred
2    costs of response as the term is defined by § 101(25) of CERCLA, 42 U.S.C. §
3
     9601(25), and used in CERCLA § 107(a), 42 U.S.C. § 9607(a).
4
           55.    The costs of response incurred by Plaintiffs in connection with the
5
     Site have been necessary and incurred in a manner consistent with the National
6
7    Contingency Plan, 40 C.F.R. Part 300.
8          56.    Pursuant to CERCLA §107(a), 42 U.S.C. § 9607(a), Garden Grove,
9    Midway, and Does 1-10 are each strictly, jointly and severally liable for the past
10
     and future costs of response incurred and to be incurred by Plaintiffs in response to
11
     the release or threatened release of hazardous substances at and from the sewer line
12
     and Manley Street.
13
                              SECOND CLAIM FOR RELIEF
14
                            (Hazardous Substance Account Act)
15
                                   Against All Defendants
16
17         57.    Plaintiffs incorporate by reference, as if fully set forth herein,
18   Paragraphs 1-56 of this Complaint.
19         58.    California Health & Safety Code § 25363(d), which is part of the
20   Carpenter-Presley-Tanner Hazardous Substance Account Act (“HSAA”),
21   California Health & Safety Code §§ 25300 et seq., provides that parties who have
22   incurred or have been held liable for removal or remedial action costs in
23   accordance with the HSAA may seek contribution or indemnity for those costs
24   from any person who is a “responsible party” or “liable person” under the HSAA.
25         59.    A “responsible party” or “liable person” is defined in section
26   25323.5(a)(1) of the HSAA as “those persons described in section 107(a) of
27   CERCLA, 42, U.S.C. 9607(a).” Section 107(a) of CERCLA, 42 U.S.C. § 9607(a),
28
      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                       11
     Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 13 of 20 Page ID #:13



1    imposes liability on, among others, “the owner and operator of a vessel or a
2    facility,” “any person who at the time of disposal of any hazardous substance
3    owned or operated any facility at which such hazardous substances were disposed
4    of,” “any person who by contract, agreement, or otherwise arranged for disposal or
5    treatment, or arranged with a transporter for transport for disposal or treatment, of
6    hazardous substances owned or possessed by such person, by any other party or
7    entity, at any facility or incineration vessel owned or operated by another party or
8    entity and containing such hazardous substances . . . from which there is a release,
9    or a threatened release which causes the incurrence of response costs of a
10   hazardous substance . . . .,” and “any person who accepts or accepted any
11   hazardous substances for transport to disposal or treatment facilities… from which
12   there is a release, or a threatened release which causes the incurrence of response
13   costs, of a hazardous substance….”
14         60.    Midway was the former owner and operator of the sewer line at the
15
     time PCE was released from the sewer line into Manley Street, thus it is a liable
16
     person under section 107(a) of CERCLA, 42 U.S.C. § 9607(a).
17
           61.    Garden Grove is the current owner and operator of Manley Street; was
18
     the owner and operator of Manley Street when the sewer line released hazardous
19
     substances into Manley Street, and is the current owner and operator of the sewer
20
     line, thus, it is a liable person under section 107(a) of CERCLA, 42 U.S.C. §
21
     9607(a).
22
           62.    Midway and Garden Grove are each, accordingly, a “responsible
23
     party” and “liable person” pursuant to California Health & Safety Code § 25323.5
24
     because they are each a liable person described in CERCLA § 107(a), 42 U.S.C. §
25
     9607(a).
26
           63.    Does 1-10 are responsible parties and liable persons pursuant to
27
     California Health & Safety Code § 25323.5 because they are liable persons
28
      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                       12
     Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 14 of 20 Page ID #:14



1    described in CERCLA § 107(a), 42 U.S.C. § 9607(a).
2          64.    Manley Street is a “site” pursuant to California Health & Safety Code
3    § 25323.9 because it is a “facility” pursuant to CERCLA § 101(9), 42 U.S.C. §
4    9601(9).
5          65.    The sewer line within Manley Street is a “site” pursuant to California
6    Health & Safety Code § 25323.9 because it is a “facility” pursuant to CERCLA §
7    101(9), 42 U.S.C. § 9601(9).
8          66.    As a result of the release and threatened release of hazardous
9    substances at or emanating from the sewer line and Manley Street, Plaintiffs have
10   incurred costs of response which were necessary and incurred in a manner
11   consistent with the National Contingency Plan, 40 C.F.R. Part 300, and may
12   continue to incur response costs.
13         67.    Pursuant to the HSAA, Garden Grove, Midway and Does 1-10 are
14   liable for the past and future costs of response incurred and to be incurred by
15   Plaintiffs in response to the release or threatened release of hazardous substances at
16   or emanating from the sewer line and Manley Street.
17         68.    Pursuant to California Health & Safety Code § 25363(d), Plaintiffs are
18   entitled to indemnification and contribution from Garden Grove, Midway, and
19   Does 1-10 for all past and future response costs incurred by Plaintiffs as a result of
20   the releases of hazardous substances at or emanating from the sewer line and
21   Manley Street.
22                             THIRD CLAIM FOR RELIEF

23              (Dangerous Condition – California Government Code § 835)

24                                       Against Midway

25         69.    Plaintiffs incorporate by reference, as if fully set forth herein,
26
     Paragraphs 1-68 of this Complaint.
27
           70.    Midway was the owner and operator of the sewer line in Manley
28
      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                       13
     Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 15 of 20 Page ID #:15



1    Street at the time PCE was released from the sewer line into Manley Street.
2          71.     Midway was responsible for the construction, maintenance, inspection
3
     repair, and operation of the sewer line.
4
           72.     In 1989, after being told by OCHCA that a sewer leak in Manley
5
     Street was suspected, Midway examined the sewer line and represented to the
6
7    OCHCA that the sewer line was not leaking. Midway failed to perform a
8    reasonable inspection of its sewer line and therefore failed to identify its sewer as
9    having leaked PCE into Manley Street. Alternatively, Midway identified the leak,
10
     but concealed the leak from OCHCA.
11
           73.     Midway also failed to construct, maintain and/or operate its sewer in a
12
     reasonable manner to prevent the release of sewer contents, including PCE.
13
14         74.     Midway was aware or should have been aware of its sewer as the

15   source of PCE in Manley Street as far back as 1989. On January 15, 2021,
16   Plaintiffs submitted a claim and demand letter to Midway, informing Midway that
17
     the Regional Board believed its sewer was responsible for the release of PCE in
18
     Manley Street. Midway failed to accept the claim and has refused to take any
19
     action to abate or otherwise address the PCE that was released from its former
20
21   sewer line.

22         75.     Hazardous substances, including PCE, have been detected within
23   Manley Street. Such hazardous substances are impacting groundwater, migrating
24
     onto and beneath the Shopping Center via groundwater and soil vapor
25
     transportation, and pose a risk of vapor intrusion into nearby structures.
26
           76.     Each day, hazardous substances that were released from the sewer line
27
28   are continuously migrating from Manley Street toward Plaintiff’s Shopping Center

      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                       14
     Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 16 of 20 Page ID #:16



1    and the community at large, causing new and greater injury.
2          77.    As a result of Midway’s failure to address the dangerous condition
3
     caused by its former ownership and operation of the sewer, Plaintiffs have been
4
     and will continue to be injured in that the hazardous substances emanating from
5
     Manley Street are contaminating the Shopping Center’s soil, soil vapor, and
6
7    groundwater, causing damages including, but not limited to, costs of investigation,
8    remediation, and mitigation. Moreover, Plaintiffs have been ordered by the
9    Regional Board to investigate the extent of the Manley Street contamination,
10
     including evaluating various environmental media in the nearby community.
11                           FOURTH CLAIM FOR RELIEF
12            (Dangerous Condition – California Government Code § 835)
13                                  Against Garden Grove
14
           78.    Plaintiffs incorporate by reference, as if fully set forth herein,
15
     Paragraphs 1-77 of this Complaint.
16
17         79.    Garden Grove is the owner and operator of Manley Street.
18         80.    Hazardous substances, including PCE, have been detected within
19   Manley Street. Such hazardous substances are impacting groundwater, migrating
20
     onto and beneath the Shopping Center via groundwater and soil vapor
21
     transportation, and pose a risk of vapor intrusion into nearby structures.
22
           81.    On January 15, 2021, Plaintiffs submitted a demand letter and claim
23
24   to Garden Grove, requesting reimbursement for damages and that Garden Grove
25   accept responsibility for the contamination found in Manley Street. By letter dated,
26   February 25, 2021, Garden Grove rejected the demand and denied the claim.
27
           82.    Garden Grove has known of the contamination in Manley Street since
28
      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                       15
     Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 17 of 20 Page ID #:17



1    at least January 15, 2021, yet has taken no action to abate or otherwise address the
2    hazardous substances at and emanating from its property. Each day, hazardous
3
     substances are continuously migrating from Manley Street and impacting Plaintiffs
4
     Shopping Center as well as the community at large, causing new and greater
5
     injury.
6
7          83.    As a result of Garden Grove’s failure to address the dangerous
8    condition on its property, Plaintiffs have been and will continue to be injured in
9    that the hazardous substances emanating from Manley Street are contaminating the
10
     Shopping Center’s soil, soil vapor, and groundwater, causing damages including,
11
     but not limited to, costs of investigation, remediation, and mitigation. Moreover,
12
     Plaintiffs have been ordered by the Regional Board to investigate the extent of the
13
14   Manley Street contamination, including evaluating various environmental media in

15   the nearby community.
16                             FIFTH CLAIM FOR RELEIF

17                        (Declaratory Relief Under Federal Law)

18                                  Against All Defendants

19         84.     Plaintiffs incorporate by reference, as if fully set forth herein,
20
     Paragraphs 1-83 of this Complaint.
21
           85.    An actual, substantial, and justiciable controversy exists between
22
     Plaintiffs and Defendants. Plaintiffs contend that Defendants are responsible for
23
24   addressing the contamination at and emanating from the sewer line and Manley
25   Street and, on information and belief, Defendants dispute this.
26         86.    Pursuant to 28 U.S.C. §§ 2201 and 2202, Plaintiffs desire and are
27
     entitled to a declaration of the parties’ respective rights and duties, including a
28
      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                       16
     Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 18 of 20 Page ID #:18



1    declaration that Defendants are responsible for investigating, remediating, and
2    mitigating the contamination at and emanating from the sewer line and Manley
3
     Street. No adequate or speedy remedy exists for Plaintiffs in the absence of such a
4
     judicial declaration. Accordingly, Plaintiffs request a declaration from the Court
5
     setting forth Defendants’ liability for all costs and/or damages resulting from the
6
7    sewer line release and Manley Street contamination.
8           87.     A declaratory judgment is proper because it will obviate the need for
9    multiple suits and provide a complete determination of the rights and obligations of
10
     the parties.
11                               SIXTH CLAIM FOR RELIEF
12                        (Declaratory Relief Under California Law)
13                                   Against All Defendants
14
            88.     Plaintiffs incorporate by reference, as if fully set forth herein,
15
     Paragraphs 1-87 of this Complaint.
16
17          89.     An actual, substantial, and justiciable controversy exists between
18   Plaintiffs and Defendants. Plaintiffs contend that Defendants are responsible for
19   addressing the contamination at and emanating from the sewer line and Manley
20
     Street and, on information and belief, Defendants dispute this.
21
            90.     Pursuant to California Code of Civil Procedure § 1060, Plaintiffs
22
     desire and are entitled to a declaration of the parties’ respective rights and duties
23
24   pursuant to the above-described claims, including a declaration that Defendants are
25   responsible for investigating, remediating, and mitigating the contamination at and
26   emanating from the sewer line and Manley Street. No adequate or speedy remedy
27
     exists for Plaintiffs in the absence of such a judicial declaration. Accordingly,
28
       TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                        17
     Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 19 of 20 Page ID #:19



1    Plaintiffs request a declaration from the Court setting forth Defendants’ liability for
2    all costs and/or damages resulting from the sewer line release and Manley Street
3
     contamination.
4
            91.     A declaratory judgment is proper in that it will obviate the need for
5
     multiple suits and provide a complete determination of the rights and obligations of
6
7    the parties.
                               SEVENTH CLAIM FOR RELIEF
8
                             (Declaratory Relief Under CERCLA)
9
                                     Against All Defendants
10
11          92.     Plaintiffs incorporate by reference, as if fully set forth herein,
12   Paragraphs 1-91 of this Complaint.
13
            93.     There is a present and actual controversy between Plaintiffs and
14
     Defendants concerning their respective rights and obligations with respect to costs
15
     of response incurred in connection with the contamination at and emanating from
16
17   the sewer line and Manley Street.
18          94.     Pursuant to § 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), and 28
19   U.S.C. §§ 2201 and 2202, Plaintiffs request a declaration holding Defendants liable
20
     for all costs and/or damages resulting from the sewer line release and Manley
21
     Street contamination.
22
                                    PRAYER FOR RELIEF
23
24                         WHEREFORE, Plaintiffs pray for judgment and relief as

25           follows:

26          1.      On the First Claim for Relief, for cost recovery under CERCLA §§

27   107(a), 42 U.S.C. §§ 9607(a), according to proof;

28          2.      On the Second Claim for Relief, for contribution under California

       TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                        18
     Case 8:21-cv-01072 Document 1 Filed 06/17/21 Page 20 of 20 Page ID #:20



1    Health & Safety Code § 25363(d);
2          3.     On the Third and Fourth Claims for Relief, for actual damages in an
3    amount to be proven at trial, resulting from contamination at or emanating from the
4    sewer line and Manley Street, including, without limitation, the expenses of
5    investigating and remediating such contamination; liabilities to third parties,
6    including the applicable governmental agencies, arising from said contamination;
7    diminution in property value; and other monetary damages;
8          4.     On the Third and Fourth Claims for Relief, for injunctive relief;
9          5.     On the Fifth, Sixth, and Seventh Claims for Relief, for a declaration and
10   an order retaining jurisdiction to effectuate a declaration that Defendants are liable
11   for costs incurred to respond to the release and threatened release of hazardous
12   substances at or emanating from Manley Street;
13         6.     For attorneys’ fees and costs of suit herein incurred as permitted by
14   California Code of Civil Procedure Section 1021.5 or as otherwise provided by law;
15   and
16         7.     For such other and further relief as the Court may deem just and proper.
17
18   DATED: June 17, 2021                       Respectfully submitted,
19
20                                              EDGCOMB LAW GROUP, LLP
21                                              By: /s/Tiffany R. Hedgpeth
                                                Tiffany R. Hedgpeth
22                                              thedgpeth@edgcomb-law.com
                                                Attorneys for Plaintiffs
23                                              Trustees of the Cannon Family Trust
                                                and Modaffari Family Trust
24
25
26
27
28
      TRUSTEES OF CANNON FAMILY TRUST AND MODAFFARI FAMILY TRUST COMPLAINT
                                       19
